IN THE SUPREME COURT OF TEXAS

                                 No. 08-0585

                         IN RE  IESI TX CORPORATION

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed July 24,  2008,  is
granted.  All trial  court  proceedings  in  Cause  No.  07-07781-B,  styled
Community Waste Disposal, L.P. f/k/a Community Waste Disposal, Inc. v.  Paul
R. Hansen, in the 162nd District Court of Dallas County, Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 11, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk